                            RUSS, AUGUST & KABAT
                        1   Larry C. Russ (pro hac vice)                      [Additional Counsel Listed in
                        2   lruss@raklaw.com                                        Signature Block]
                            Marc A. Fenster (pro hac vice)
                        3   mfenster@raklaw.com
                            Benjamin T. Wang (pro hac vice)
                        4   bwang@raklaw.com
                            Kent N. Shum (pro hac vice)
                        5   kshum@raklaw.com
                        6   Bahrad A. Sokhansanj (pro hac vice)
                            bsokhansanj@raklaw.com
                        7   12424 Wilshire Boulevard, 12th Floor
                            Los Angeles, California 90025
                        8   Telephone: (310) 826-7474
                            Facsimile:     (310) 826-6991
                        9
                       10   BORGHESE LEGAL, LTD.
                            Mark Borghese - Nevada Bar No. 6231
                       11    mark@borgheselegal.com
RUSS, AUGUST & KABAT




                            10161 Park Run Drive, Suite 150
                       12   Las Vegas, Nevada 89145
                            Telephone: (702) 382-0200
                       13
                            Facsimile:   (702) 382-0212
                       14
                            Attorneys for Plaintiff
                       15   LINKSMART WIRELESS TECHNOLOGY, LLC
                       16
                                                      UNITED STATES DISTRICT COURT
                       17
                                                              DISTRICT OF NEVADA
                       18
                       19                                                 2:18-cv-00862-MMD-NJK - LEAD
                            LINKSMART WIRELESS TECHNOLOGY,
                       20   LLC                                           JOINT STIPULATION TO STAY
                                                                          LITIGATION PENDING INTER PARTES
                       21                        Plaintiff,               REVIEW
                       22
                            vs.
                       23
                            CAESARS ENTERTAINMENT
                       24   CORPORATION,
                       25
                                                 Defendant.
                       26
                       27
                       28


                                                      JOINT STIPULATION TO STAY PENDING IPR
                        1           Plaintiff Linksmart Wireless Technology, LLC and Defendants Caesars Entertainment

                        2   Corp., Las Vegas Sands Corp., Golden Nugget, Inc., Landry’s Inc., MGM Resorts International,

                        3   and Wynn Las Vegas, LLC hereby stipulate to stay this litigation pending the inter partes review

                        4   (“IPR”) of the patent-in-suit, U.S. Reissued Patent No. RE46,459 (“’459 Patent”), filed by

                        5   Panasonic on October 9, 2018, Case No. IPR2019-00043 (“Panasonic IPR”). Further, although no

                        6   additional IPRs have been filed against the ’459 Patent yet, the parties believe additional IPRs will

                        7   be filed against the ’459 Patent in the coming months and stipulate to stay this litigation pending

                        8   those IPRs as well.

                        9           For the Panasonic IPR, the parties expect the Patent Trial and Appeal Board (“PTAB”) to

                       10   issue a decision on institution in May 2019. Because this litigation is in its early stages, the parties

                       11   desire to conserve the parties’ and the Court’s resources, and allow the Panasonic IPR to run its
RUSS, AUGUST & KABAT




                       12   course at the PTAB before proceeding further in this litigation. Therefore, the parties stipulate to

                       13   a stay of this litigation pending the Panasonic IPR proceeding. Specifically, the parties stipulate to

                       14   a stay until the PTAB dismisses the IPR or issues a final written decision, which is estimated to

                       15   occur 18 months from now, or May 2020.

                       16           Further, the parties anticipate that additional IPRs will be filed against the ’459 Patent in

                       17   the coming months, including IPRs filed by Defendants here and other defendants in parallel

                       18   lawsuits in the Central District of California and the Eastern District of New York that were

                       19   initiated within a month of this litigation. In the interest of conserving party resources and judicial

                       20   economy, the parties stipulate to a stay of this litigation until all of the IPRs filed against the ’459
                       21   Patent by a current defendant1 in the various Linksmart cases have either been dismissed or have

                       22   reached a final written decision by the PTAB, which is estimated to occur by December 2020.

                       23
                       24
                            1The current defendants are: (C.D. Cal.) Gogo LLC, Aerovias de Mexico S.A. de C.V., Air
                       25   Canada, Société Air France, Koninklijke Luchtvaart Maatschappij, N.V., Alaska Airlines, Inc.,
                       26   American Airlines, Inc., British Airways, plc, Delta Air Lines, Inc., United Airlines, Inc.,
                            Panasonic Avionics Corp, Emirates, The Emirates Group, Southwest Airlines Co., WestJet
                       27   Airlines Ltd., and WestJet Operations Corp.; (Nev.) Caesars Entertainment Corp., Las Vegas
                            Sands Corp., Golden Nugget, Inc., Landry’s Inc., MGM Resorts International, and Wynn Las
                       28   Vegas, LLC; (E.D.N.Y.) DCI-Design Communications LLC and Deep Blue Communications,
                            LLC.
                                                                               1
                                                         JOINT STIPULATION TO STAY PENDING IPR
                        1           The parties shall submit to the Court a status report within 14 days following the PTAB’s

                        2   decision on institution for the Panasonic IPR. If instituted, the parties shall submit to the Court a

                        3   status report within 14 days following the PTAB’s final written decision (or dismissal) for the

                        4   Panasonic IPR. The parties shall also submit to the Court a status report by July 15, 2019,

                        5   concerning the status of all other IPRs filed against the ’459 Patent by a current defendant, and are

                        6   willing to submit additional status reports as the Court deems appropriate.

                        7           In light of this stipulation, the parties respectfully request the Court to vacate all deadlines

                        8   in this litigation.

                        9           For the foregoing reasons, the Parties respectfully request that the Court enter an order

                       10   staying the above-captioned cases pending IPR proceedings and vacating all deadlines. The Parties

                       11   have stipulated to these terms and signed below.
RUSS, AUGUST & KABAT




                       12
                                                                              Respectfully submitted,
                       13
                            Dated: November 7, 2018                           RUSS, AUGUST & KABAT
                       14
                       15
                                                                        By:   /s/ Kent Shum
                       16                                                     Kent N. Shum (pro hac vice)
                       17                                                     Larry C. Russ (pro hac vice)
                                                                              Marc A. Fenster (pro hac vice)
                       18                                                     Benjamin T. Wang (pro hac vice)
                                                                              Kent N. Shum (pro hac vice)
                       19                                                     Bahrad A. Sokhansanj (pro hac vice)
                                                                              RUSS AUGUST & KABAT
                       20                                                     12424 Wilshire Boulevard, 12th Floor
                       21                                                     Los Angeles, California 90025
                                                                              Telephone:     (310) 826-7474
                       22                                                     Facsimile:     (310) 826-6991
                                                                              Email: lruss@raklaw.com
                       23                                                            mfenster@raklaw.com
                                                                                     bwang@raklaw.com
                       24                                                            kshum@raklaw.com
                                                                                     bsokhansanj@raklaw.com
                       25
                       26
                                                                              Mark Borghese
                       27                                                     BORGHESE LEGAL, LTD.
                                                                              10161 Park Run Drive, Suite 150
                       28                                                     Las Vegas, Nevada 89145
                                                                               2
                                                         JOINT STIPULATION TO STAY PENDING IPR
                                                                        Telephone:  (702) 382-0200
                        1                                               Facsimile:  (702) 382-0212
                        2                                               Email: mark@borgheselegal.com

                        3                                               Attorneys for Plaintiff
                                                                        LINKSMART WIRELESS TECHNOLOGY,
                        4                                               LLC
                        5
                        6
                            Dated: November 7, 2018                     FISH & RICHARDSON P.C.
                        7
                        8
                                                                  By:    /s/ Ricardo J. Bonilla
                        9                                               Patrick G. Byrne
                                                                        Nevada Bar No. 7636
                       10                                               pbyrne@swlaw.com
                       11                                               3883 Howard Hughes Parkway, Suite 1100
RUSS, AUGUST & KABAT




                                                                        Las Vegas, Nevada 89168
                       12                                               Tel. 702.784.5200

                       13                                               Neil J. McNabnay
                                                                        (pro hac vice application to be filed)
                       14                                               mcnabnay@fr.com
                       15                                               Ricardo J. Bonilla
                                                                        (Admitted Pro Hac Vice)
                       16                                               rbonilla@fr.com
                                                                        Lance E. Wyatt, Jr.
                       17                                               (Admitted Pro Hac Vice)
                                                                        wyatt@fr.com
                       18                                               FISH & RICHARDSON P.C.
                       19                                               1717 Main Street, Suite 5000
                                                                        Dallas, Texas 75201
                       20                                               Telephone: (214) 747-5070
                                                                        Facsimile: (214) 747-2091
                       21
                                                                        Attorneys for Defendants
                       22                                               MGM RESORTS INTERNATIONAL,
                       23                                               GOLDEN NUGGET, LLC, LANDRY’S LLC,
                                                                        LAS VEGAS SANDS CORP.
                       24   Dated: November 7, 2018                     KILPATRICK TOWNSEND & STOCKTON
                                                                        LLP
                       25
                       26                                         By:   /s/ Andrew N. Saul
                       27                                               Mitchell G. Stockwell (pro hac vice)
                                                                        mstockwell@kilpatricktownsend.com
                       28                                               Vaibhav P. Kadaba (pro hac vice)

                                                                        3
                                                      JOINT STIPULATION TO STAY PENDING IPR
                                                                   wkadaba@kilpatricktownsend.com
                        1                                          Michael J. Turton (pro hac vice)
                        2                                          mturton@kilpatricktownsend.com
                                                                   Andrew N. Saul (pro hac vice)
                        3                                          asaul@kilpatricktownsend.com
                                                                   KILPATRICK TOWNSEND & STOCKTON
                        4                                          LLP
                                                                   1100 Peachtree Street NE Suite 2800
                        5                                          Atlanta, Georgia 30309
                        6                                          Telephone: 212 775 8700
                                                                   Facsimile: 212 775 8800
                        7
                                                                   SNELL & WILMER L.L.P.
                        8                                          Paul Swenson Prior
                                                                   Nevada Bar No. 9324
                        9                                          sprior@swlaw.com
                       10                                          3883 Howard Hughes Parkway, Suite 1100
                                                                   Las Vegas, NV 89169
                       11                                          Telephone: (702) 784-5200
RUSS, AUGUST & KABAT




                                                                   Facsimile: (702) 784-5252
                       12
                                                                   Attorneys for Defendants
                       13
                                                                   CAESARS ENTERTAINMENT
                       14                                          CORPORATION and WYNN LAS VEGAS,
                                                                   LLC
                       15
                       16
                       17   IT IS SO ORDERED:
                       18
                            ___________________________________
                       19
                            UNITED STATES DISTRICT JUDGE
                       20
                                    November 7, 2018
                            Dated: __________________________________
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   4
                                                  JOINT STIPULATION TO STAY PENDING IPR
                        1                                   CERTIFICATE OF SERVICE

                        2          The undersigned certifies that the foregoing document was filed electronically through the

                        3   Court’s CM/ECF system. As such, the foregoing document was served on all counsel who have

                        4   consented to electronic service pursuant to LR 5-1.

                        5
                        6
                            DATED: November 7, 2018
                        7                                                        /s/ Kent Shum
                                                                           Kent N. Shum
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                               CERTIFICATE OF SERVICE
